Citation Nr: 0114531	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  95-21 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
secondary to service-connected hypertension.

2.  Entitlement to an increased rating for traumatic 
arthritis, right knee, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis, left knee, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for hypertensive 
vascular disease with arteriosclerotic heart disease, 
currently rated as 60 percent disabling.

5.  Entitlement to a program of additional vocational 
rehabilitation training under Chapter 31, Title 38.

6.  Entitlement to an effective date prior to November 18, 
1999, for the grant of a 60 percent rating for hypertensive 
vascular disease with arteriosclerotic heart disease.

7.  Entitlement to an effective date prior to October 9, 
1998, for the grant of a 20 percent rating for traumatic 
arthritis, right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.

This appeal arises from April 1995 and October 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The veteran was afforded a Central Office hearing in April 
1997 before a Member of the Board who is no longer with the 
Board.  A transcript of that hearing is of record.  
Subsequently, a Central Office hearing was held before the 
undersigned Acting Board Member in September 2000.  A 
transcript of that hearing is of record.

The April 1995 rating decision on appeal denied the veteran's 
request for an increased rating for a right knee disability.  
In December 1999, during the pendency of this appeal, the RO 
increased the right knee rating to 20 percent disabling.  
Inasmuch as the grant of a 20 percent rating is not the 
maximum benefit for this disability under the rating 
schedule, and as the veteran has not expressly indicated that 
he wishes to limit his appeal to that particular rating, the 
claim for an increased rating for that disability remains in 
controversy, and hence, is a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).

The April 1995 rating decision on appeal denied the veteran's 
request for an increased rating for hypertension.  In 
December 1999, during the pendency of this appeal, the RO 
recharacterized the veteran's cardiovascular disability as 
hypertensive vascular disease with arteriosclerotic heart 
disease, and increased the rating to 60 percent disabling.  
Inasmuch as the grant of a 60 percent rating is not the 
maximum benefit for this disability under the rating 
schedule, and as the veteran has not expressly indicated that 
he wishes to limit his appeal to that particular rating, the 
claim for an increased rating for that disability remains in 
controversy, and hence, is a viable issue for appellate 
consideration by the Board.  Id.

The veteran's representative, in a September 2000 Appellant's 
Brief, raised the issues of direct service connection for 
diabetes mellitus and entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for diabetes mellitus as a result of 
medication prescribed during Department of Veterans Affairs 
treatment of service-connected hypertensive vascular disease 
with arteriosclerotic heart disease.  As it does not appear 
that these claims have been developed and adjudicated by the 
RO, they are referred for appropriate action.

In June 1997 the Board remanded the veteran's knee and 
cardiovascular claims in order to obtain additional medical 
records and for VA examinations.  This development having 
been successfully completed, the veteran's case has been 
returned to the Board.

On his November 1996 notice of disagreement, the veteran 
requested a hearing on his vocational rehabilitation claim.  
As he did not present testimony on this issue during his 
September 2000 Central Office hearing, he was sent a letter 
from the Board in March 2001, to clarify whether he desired a 
hearing on that issue.  In April 2001 the veteran returned a 
statement which indicated he did not wish a hearing on this 
issue.  Accordingly, the Board finds the veteran has 
withdrawn his request for a personal hearing.  See 38 C.F.R. 
§ 20.704(e) (2000).


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any currently diagnosed diabetes mellitus, Type II disability 
and the veteran's service-connected hypertensive vascular 
disease with arteriosclerotic heart disease disability.

2.  The veteran's right knee disability is currently 
manifested by 100 degrees of flexion, 60 degrees being 
without pain, extension of less than 10 percent, pain on 
motion, and arthritis, but no instability.

3.  The veteran's left knee disability is currently 
manifested by full extension, flexion of more than 60 
degrees, arthritis, and pain on motion.

4.  The veteran's cardiovascular disability is currently 
rated as being 60 percent disabling, the maximum allowable 
rating under either the former or the revised criteria for 
rating hypertensive vascular disease (hypertension and 
isolated systolic hypertension).

5.  The veteran's cardiovascular disability is not currently, 
and was not formerly, manifested by acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc., or with chronic residual findings of congestive heart 
failure or angina on moderate exertion or more than sedentary 
employment precluded, or chronic congestive heart failure, or 
a workload of 3 MET's or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, under the former or the revised criteria for rating 
arteriosclerotic heart disease (coronary artery disease).

6.  Service connection is in effect for hypertensive vascular 
disease with arteriosclerotic heart disease, traumatic 
arthritis of the right knee, and traumatic arthritis of the 
left knee.

7.  The veteran has successfully completed both the 
intermediate and long term goals of an October 1993 
Individualized Written Rehabilitation Plan, which was 
prepared in accordance with applicable regulations, has been 
properly declared rehabilitated to the point of 
employability, and has been properly denied additional 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code.

8.  On January 26, 1995, the RO received the veteran's claim 
for an increased rating for service-connected hypertension; 
an increased rating for hypertensive vascular disease with 
arteriosclerotic heart disease was granted in December 1999, 
effective November 18, 1999, the date entitlement arose (VA 
examination).

9.  There is no medical evidence of record within one year 
prior to the date of receipt of the veteran's cardiovascular 
increased rating claim upon which to base a 60 percent 
rating.

10.  On January 26, 1995, the RO received the veteran's claim 
for an increased rating for a service-connected right knee 
condition; a 20 percent rating for traumatic arthritis, right 
knee, was granted in December 1999, effective October 9, 
1998, the date entitlement arose (VA examination).

11.  There is medical evidence of record of pain and effusion 
into the joint within one year prior to the date of receipt 
of the veteran's right knee increased rating claim, upon 
which to base a 20 percent rating.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type II, is not proximately due to or 
the result of a service-connected disability, nor was 
diabetes mellitus, Type II, aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439, 448-50 (1995).

2.  The criteria for an increased rating for traumatic 
arthritis, right knee, currently rated as 20 percent 
disabling, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5258 (2000).

3.  The criteria for an increased rating for traumatic 
arthritis, left knee, currently rated as 10 percent 
disabling, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2000); DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).

4.  The criteria for an increased rating for hypertensive 
vascular disease with arteriosclerotic heart disease, 
currently rated as 60 percent disabling, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Codes 7005-7101 (1995); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Codes 7005-7101 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

5.  The criteria for a program of additional vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, have not been met. 38 U.S.C.A. §§ 3100, 3101, 
3104, 3106, 3107, 3452 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
21.35, 21.44, 21.58, 21.72, 21.78, 21.84, 21.92, 21.94, 
21.190, 21.194, 21.196, 21.283, 21.284 (2000).

6.  The requirements for an effective date prior to November 
18, 1999, for a 60 percent rating for hypertensive vascular 
disease with arteriosclerotic heart disease, have not been 
met.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(1)(2) (2000).

7.  The requirements for an effective date of January 26, 
1994, for the grant of a 20 percent rating for traumatic 
arthritis, right knee, have been met.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas V. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation with regard to the issues 
before the Board.  The record includes service medical 
records, the reports of VA examinations and post-service 
outpatient treatment.  Under the circumstances, the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought.  The Board concludes 
that the discussions in the rating decisions, statements of 
the case, supplemental statements of the case, personal 
hearings and letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought, such that there 
has been compliance with VA's notification requirements.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soymi v. Derwinski, 1 Vet. App. 540,. 
546 (l99l) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis V. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record and the assistance provided the 
veteran, the Board finds no prejudice to the veteran by 
proceeding with appellate review despite the fact that 
implementing regulations have not yet been implemented.

I.  Secondary Service Connection for Diabetes Mellitus

As noted above, the issue of direct service connection for 
diabetes mellitus will be discussed in the REMAND portion of 
this decision.  The veteran has contended that his service-
connected hypertensive vascular disease with arteriosclerotic 
heart disease caused his currently diagnosed diabetes 
mellitus, Type II.

In that regard, the Board notes that while the claims file 
medical evidence reveals many diagnoses of diabetes mellitus, 
there is no medical evidence of record whatsoever containing 
any opinion that relates the veteran's diabetes mellitus with 
his service-connected hypertensive vascular disease with 
arteriosclerotic heart disease, either by causation or 
aggravation.

During his April 1997 Central Office hearing the veteran 
testified that a VA physician had told him that diabetes 
mellitus could be caused by hypertension.  The Board again 
notes that there is no such opinion contained in any medical 
evidence of record.  The U. S. Court of Appeals for Veterans 
Claims (Court) has addressed the question of whether a lay 
person's statement about what a doctor told him can 
constitute the medical evidence of causation/etiology of a 
current disability during service that is generally necessary 
in order for a claim to be well grounded.  The Court held 
that it cannot.  These statements, "filtered as (they are) 
through a layman's sensibilities, of what a doctor 
purportedly said (are) simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Derwinski, 8 Vet. App. 69, 77-78 (1995).  Hence, this 
testimony cannot serve as a predicate for a grant of service 
connection.

The veteran himself has also contended that his service-
connected hypertensive vascular disease with arteriosclerotic 
heart disease caused his currently diagnosed diabetes 
mellitus, Type II.  The veteran, however, as a lay person, 
while competent to testify as to the symptoms he or she 
experienced in service or afterward, is not competent to 
opine as to a link between those symptoms and his or her 
present diagnosis, or to provide an etiology opinion for any 
current disability.  See Rucker v. Brown, 10 Vet. App. 67, 
75-76 (1997).

Accordingly, the preponderance of the evidence is against 
service connection for diabetes mellitus, Type II, as 
secondary to service-connected hypertensive vascular disease 
with arteriosclerotic heart disease.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

II.  Increased Rating Claims

The veteran has voiced disagreement with the ratings assigned 
his service-connected knee and cardiovascular disabilities.  
The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A).  In that 
regard, the Board notes that all known available medical 
treatment records have been obtained, the veteran has been 
provided VA examinations, and has presented testimony during 
two hearings before members of the Board.

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1 (2000).  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A.  Traumatic Arthritis of the Right Knee

The RO has granted a 20 percent rating for the veteran's 
traumatic arthritis of the left knee under 38 C.F.R. § 4.71a, 
DC 5010-5258.

A February 1992 VA alcohol and drug treatment hospitalization 
report contains notations that psychological testing in 
January 1992 revealed the veteran to be "a very immature and 
self-centered individual who was manipulative and 
rebellious."  "[T]here was also a strong tendency to blame 
others for his problems."  The veteran was noted to be 
currently experiencing "a high level of somatic concern," 
having complained of "pains" and "weakness."

A September 1996 VA treatment report contains notations that 
a right knee tap was done to remove 55 cubic centimeters of 
hemmorhagic fluid.  The veteran was noted to note less pain 
after this procedure.  A follow-up September 1996 treatment 
record contains notations that the right knee was "noted for 
bony contours," with mild patellar ballotment, mild 
effusion, no tenderness, but with crepitus.  He stated that 
the swelling had gone down and that he was using the joint 
without difficulty.  The assessment was traumatic 
osteoarthritis of the right knee with acute phase effusion, 
resolved/resolving.  The report also contained a notation 
that there was no need to see the veteran again for this 
condition.  An x-ray report contained an impression of 
moderate sized joint effusion and evidence of osteoarthritis.

A November 1996 VA hospitalization report contains the 
findings of a physical examination, which noted that the 
veteran's extremities had full range of motion without 
clubbing, cyanosis or edema.

During the veteran's April 1997 Central Office hearing he 
testified that: he has pain in his knees all day, every day; 
he can walk about 1 block before having popping and "give 
away" in his knees; he cannot climb stairs; it is hard to 
bend his knees; he can only bend his knees about 5-10 
degrees; he wore VA provided braces on his knees until he 
lost them; his knees are stiff in the morning and when it 
rains; he was not then employed; his last job was in 
security, but he had to quit due to the requirements to walk 
around; he is now enrolled in theology at Virginia Union 
University; he used to work for a petroleum company in Little 
Rock, but had to quit due to his knees; physicians have told 
him to lose weight; he drove from Washington, D.C. to Little 
Rock, Arkansas, but had to take a pain pill along the way.

An October 1998 VA orthopedic examination report, which 
contains indications the examiner reviewed the claims file 
and noted that, of three large volumes, there was "little in 
the way of orthopedic evaluation," contains notations that 
the veteran reported bilateral knee arthroscopy in the early 
1980's, but the examiner indicated he could find no evidence 
of this in the claims files, and "no discernable operative 
scars [were] noted on the veteran's lower extremities."  The 
veteran also reported he had "giving away" with ambulation 
two to three times per month, and frequent "catching and 
locking."  The examiner noted that the medical evidence 
revealed four aspirations of the right knee, with no 
infection.  While the veteran indicated he left his last job, 
in security, due to his knees, he stated he was not fired due 
to an inability to do his job.

Upon physical examination the veteran was noted to ambulate 
"well without any evidence of a limp," and was noted to be 
mildly obese.  Mild effusion of the right knee was found, 
with "a slightly ballottable patella."  No evidence of 
effusion of the left knee was found, the knees were noted not 
to be warm, and no evidence of erythema was found.  Active 
range of motion of the right knee was found to 0 degrees 
extension and 90 degrees flexion, with passive flexion of 100 
degrees, with pain at greater than 100 degrees.  The veteran 
also reported pain with active right knee flexion greater 
than 60 degrees.  Left knee active range of motion was found 
to be 0 degrees extension and 110 degrees, with passive 
ranged of motion being 130 degrees, but with pain "above 120 
degrees."  No crepitation was noted in either knee.  Both 
knees were found to be stable to varus and valgus stress.  A 
1+ anterior drawer sign was found bilaterally, with a firm 
endpoint, which was noted to be within normal limits.  No 
evidence of a Lachman's examination, but a mild patellar 
grind bilaterally was found.  The examiner indicated that he 
believed that most of the veteran's medial and lateral joint 
line tenderness was due to the pain he described with 
flexion.  Motor examination was found to be 5/5 bilaterally.  
The examiner indicated that X-rays revealed mild degenerative 
changes of the right knee, including spurring at the 
patellofemoral joint, and degenerative changes of the 
anterior and posterior tibial plateau, as well as the 
intercondylar eminence.  The left knee showed "very minimal 
degenerative changes of the lateral femoral condyle."  The 
impression was traumatic degenerative arthritis of both 
knees.  The examiner also indicated his opinion that the 
veteran would not be a candidate for total knee joint 
replacement for 15-20 more years.

During a subsequent (5 days later) October 1998 VA orthopedic 
examination the veteran reported recurrent swelling, pain, 
stiffness, difficulty standing, walking, kneeling, squatting, 
going up and down stairs, getting up out of a chair, numerous 
aspirations, and taking Ibuprofen.  He also reported he has 
had no surgery on either knee.  He reported the right knee 
was worse than the left, and that he occasionally used braces 
and canes in the past.  The examiner indicated that he 
reviewed the claims file.  On physical examination the 
veteran was noted to be obese appearing, to walk with a slow 
gait, and limping when first rising out of a chair, but then 
the limping disappeared.  He was noted to sit with his right 
knee extended to some degree, but his left knee was flexed.  
His right knee was noted to be larger than the left, with 
mild effusion present, with significant crepitance with range 
of motion testing, and with pain on motion.  The veteran 
would not allow flexion beyond 100 degrees, stating that it 
was "extremely painful" beyond that point, and reported he 
had severe cramps when trying to flex beyond 100 degrees.  He 
could not localize the area where the pain in his knee was, 
however.  Right knee extension was limited to less than 10 
degrees.  Left knee extension was found to be "full," and 
flexion was found to be 100 degrees, with pain upon flexion.  
Neither knee was noted to exhibit instability.  The right 
knee was noted to show evidence of thickening around the 
joint margins both medially and laterally, and around the 
patellofemoral joint.  No atrophy involving either lower 
extremity was found, but the left calf did show a muscle 
hernia on the lateral aspect of the proximal calf.  The 
examiner indicated that X-rays revealed classic degenerative 
changes of the right knee, especially involving the 
patellofemoral joint, while the left knee was noted to be 
normal.  The impression was right knee arthritis and sporadic 
left knee symptoms.

An August 17, 1999 VA treatment report contains a notation 
that the veteran had a right swollen knee, but there is no 
evidence of any treatment at that time.  Another August 17, 
1999 hospitalization report contains a notation that the 
veteran was "able to ambulate around unit without 
assistance."  An August 18, 1999 report contains a notation 
that the veteran "ambulates off ward frequently during 
shift."

During his September 2000 Central Office hearing the veteran 
testified that: he was provided an elastic knee brace in 
service in 1981; he was provided hinged knee braces for both 
knees by VA around 1987; he uses knee braces or a cane 
occasionally; he gets treatment for his knees when he has 
flare-ups.  The veteran's representative also argued that not 
all of the veteran's VA knee treatment records had been 
obtained, and that the VA RO did not adequately address pain 
on motion and arthritis.

The RO has assigned a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5010-5258, for the veteran's 
right knee traumatic arthritis.  With regard to the veteran's 
representative's contentions that not all the veteran's VA 
treatment records have been obtained, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court), in Francisco, as noted above, has held that 
documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  The veteran was provided two VA knee 
examinations in 1998, and 1999 VA knee treatment reports are 
of record.  The veteran himself has not identified any more 
recent VA treatment reports which would conflict with the 
findings of the 1998 examination reports.  Thus, the Board 
finds the record more than adequate to rate the current 
degree of the veteran's right knee disability.

DC 5010, which rates arthritis, due to trauma, substantiated 
by X-ray findings, provides that arthritis is to be rated as 
degenerative arthritis, under DC 5003.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
present case, while the veteran was examined twice in the 
same month, different range of motion findings were shown.  
During the first October 1998 examination, conflicting 
statements as to the degree at which the veteran experienced 
pain during flexion were shown, one being at greater than 100 
degrees, and one being at greater than 60 degrees.  Even 
accepting the pain at 60 degree finding, DC 5260, which rates 
limitation of flexion, allows only a noncompensable (0 
percent) rating.  Flexion must be limited to 45 degrees for a 
10 percent rating under this code, to 30 degrees for a 20 
percent rating, and to 15 degrees for a 30 percent rating.

DC 5261, which rates limitation of extension, requires that 
extension be limited to 20 degrees for a 30 percent rating, 
and the veteran's right knee extension, using the most 
limited finding, has been found to be only less than 10 
degrees, which would warrant only a 10 percent rating.

Both examination reports found no instability in the 
veteran's right knee; thus, a rating under DC 5257, which 
rates recurrent subluxation or lateral instability, is not 
warranted.

In summary, no more than a 10 percent rating would be 
warranted based upon limitation of motion under any 
applicable code.  The Court has held that, in rating 
musculoskeletal disabilities, the Board is required to 
consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Additional 
impairment during exacerbations, or flare-ups, of the 
veteran's right knee condition has not been demonstrated.  
There is no medical evidence to show that any other symptom, 
including weakness or incoordination, results in additional 
functional impairment to a degree that would support a higher 
rating under any applicable code.  Thus, even applying DeLuca 
and §§ 4.40 and 4.45 would not result in a rating in excess 
of 20 percent.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.71a, Codes 5257, 5260, 5261; DeLuca, supra.  Since 
the veteran has been rated under DC 5258, however, and this 
code is not based upon limitation of motion, §§ 4.40 and 
4.45, and Deluca, are not applicable in rating his right knee 
disability.  See Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).

The Board notes that DC 5258 rates dislocated semilunar 
cartilage, and the medical evidence does not show that 
finding.  The RO has granted a 20 percent rating, the maximum 
allowable under this code, for the veteran's pain and 
effusion in the right knee.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  Notably, 
the Board observes that in rating a disorder it must be kept 
in mind that "[t]he evaluation of the same disability under 
various diagnoses is to be avoided .... Both the use of the 
manifestation not resulting from service connected disease or 
injury in establishing the service connected evaluation, and 
the evaluation of the same manifestation under different 
diagnoses are to be avoided."  38 C.F.R. § 4.14.  The 
assignment of more than one rating for the same disability 
constitutes impermissible "pyramiding" of benefits.  See 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  It is possible, 
however, "for a veteran to have separate and distinct 
manifestations " from the same injury, permitting the 
assignment of two different ratings.  See Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).  The "critical element" in 
determining whether a separate disability rating may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disorders.  Estaban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  In the present case, the Board finds that the 
symptoms of the veteran's right knee disability, being pain 
on motion and effusion into the joint, are more than 
adequately rated as being 20 percent disabling under DC 5258, 
and that, to grant an additional rating based upon pain on 
motion, arthritis, or functional loss, would constitute 
impermissible "pyramiding" of benefits.

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's right knee disability.  In 
determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The Board's 
selection of a diagnostic code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with the law," if relevant data is 
examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected right knee 
disability, standing alone, presented an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards, such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Fleshman v. Brown, 9 Vet. App. 406, 412 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the service-connected right 
knee disability, as to render impractical the application of 
the regular schedular standards.  In that regard, while the 
veteran has stated that he had to leave a security job 
because he could not perform the requirements of the 
position, he did not indicate that his right knee disability, 
standing alone, was the basis for that decision, and 
indicated that he was not fired due to an inability to 
perform the requirements of that position.  He has also 
submitted no evidence which indicates that his right knee 
disability presented an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  Accordingly, the Board 
concludes that referral to the appropriate officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

B.  Left Knee

The RO has granted a 10 percent rating for the veteran's 
traumatic arthritis of the left knee under 38 C.F.R. § 4.71a, 
DC 5010.  The evidence concerning the veteran's left knee is 
shown above.

Under 38 C.F.R. § 4.71a, DC 5010-5003, and DC 5260 and DC 
5261, as noted above, the veteran's left knee rating would be 
noncompensable (0 percent), as extension has been found to be 
0 degrees and flexion has been found to be 100 degrees (using 
the most limited motion found upon examination).  As neither 
recurrent subluxation nor lateral instability were found, DC 
5257 would not be applicable.  As no effusion into the joint 
was found as to the left knee, DC 5258 is not applicable.

Thus, only a 10 percent rating for the left knee disability 
is warranted, in accordance with §§ 4.40 and 4.45 and DeLuca, 
supra.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left knee disability, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman, 
supra; Bagwell, supra; Floyd, supra; Shipwash, supra.  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
or frequent periods of hospitalization, due solely to the 
service-connected left knee disability, as to render 
impractical the application of the regular schedular 
standards.  In that regard, while the veteran has stated that 
he had to leave a security job because he could not perform 
the requirements of the position, he did not indicate that 
his left knee disability, standing alone, was the basis for 
that decision, and indicated that he was not fired due to an 
inability to perform the requirements of that position.  He 
has also submitted no evidence which indicates that his left 
knee disability presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  Accordingly, the Board 
concludes that referral to the appropriate officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's left knee disability.  In 
determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey, supra; Pernorio, supra.  The Board's selection of a 
diagnostic code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with the law," if relevant data is examined and a 
reasonable basis exists for its selection.  See Tedeschi, 
supra; Butts, supra.

C.  Hypertensive Vascular Disease with Arteriosclerotic Heart 
Disease

The April 1995 rating decision on appeal continued a 10 
percent rating for hypertension, under 38 C.F.R. § 4.104, DC 
7101.  In a December 1999 decision the RO recharacterized the 
issue as hypertensive vascular disease with arteriosclerotic 
heart disease, and assigned a 60 percent rating under that 
same code.  The Board notes that hypertension and 
hypertensive vascular disease are the same conditions, and 
that both are rated in accordance with 38 C.F.R. § 4.104, DC 
7101.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the Board will consider whether 
"staged" ratings are warranted in rating the veteran's 
arteriosclerotic heart disease.

An October 6, 1994 VA treatment report contains notations 
that the veteran's blood pressure had been found to be 
124/56.  A November 1994 VA treatment report contains a 
notation that the veteran's blood pressure had been found to 
be 120/80.  A November 20, 1994 VA treatment report contains 
a notation that the veteran's blood pressure had been found 
to be 130/70.  A November 22, 1994 VA treatment report 
contains a notation that the veteran's blood pressure had 
been found to be 170/110.

An October 1995 VA hospitalization report contains diagnoses 
of hypertensive cardiovascular disease, minimal coronary 
disease, and congestive heart failure, and a blood pressure 
reading of 140/70.

A September 10, 1996 VA treatment report contains a blood 
pressure reading of 160/118.  This report contains notations 
that the veteran was out of his blood pressure medication.  A 
September 13, 1996 VA treatment report contains a blood 
pressure reading of 178/87.  An October 1996 VA treatment 
report contains a blood pressure reading of 134/82.

The November 21, 1996 VA hospitalization admission note 
contained a diagnosis of unstable angina, and a blood 
pressure reading of 123/50; another report contained a blood 
pressure reading of 134/66.  Another report contained 
readings of 126/70, 114/48, 118/50, 114/47, 130/65, 119/60, 
125/63, 125/57, 117/55, and 123/50.  A VA chest X-ray report 
contains an impression of slight cardiomegaly without 
evidence of congestive heart failure.  This report referred 
to a November 1995 stress test (the results of which were not 
available), led to a cardiac catheterization, and a blood 
pressure reading of 136/86.  The pertinent discharge 
diagnosis was atypical chest pain, rule out myocardial 
infarction.

A January 10, 1997 VA treatment report contains a blood 
pressure reading of 140/87.  A January 17, 1997 VA treatment 
report contains a blood pressure reading of 134/90.  An April 
1997 VA treatment report contains a blood pressure reading of 
134/70.

During the veteran's April 1997 Central Office hearing he 
testified that: he sleeps a lot, has headaches and sharp 
pains down his legs; he tires rapidly.

A June 1997 VA treatment report contains a blood pressure 
reading of 147/85.

An August 1997 VA treatment report contains a diagnosis of 
atypical chest pain with multiple risk factors, and a blood 
pressure reading of 154/100.  An August 1997 VA myocardial 
perfusion exercise test contained an impression of abnormal 
rest/Persantine stress dual-isotope myocardial imaging study, 
demonstrating an anterolateral wall defect extending distally 
into the inferolateral wall and apex, with a significant 
degree of reversibility, compatible with myocardium at 
ischemic risk.  Global resting systolic left ventricular 
function was within normal limits.  A September 15, 1997 VA 
treatment report contains a blood pressure reading of 159/82.

An October 1997 VA cardiac catheterization report contains 
notations that right and left heart catheterization, coronary 
angiogram, and left ventriculography procedures were 
performed, which resulted in conclusions of significant 
coronary artery disease, elevated pulmonary capillary wedge 
pressure and mild pulmonary hypertension, mild left 
ventricular systolic dysfunction, no mitral regurgitation, 
and systemic hypertension.  Blood pressure readings were 
noted to be 136/80, 169/101, 152/93, 162/91, 162/96, 149/85, 
153/95,148/86, 135/90, 133/94, 145/92, 137/84, 137/79, 
115/76, 145/80 and 142/96.

A February 6, 1998 VA treatment report contains a notation 
that the veteran's blood pressure had been found to be 
150/100.  That report also contains notations that the 
veteran was out of his blood pressure medication.  An April 
30, 1998 VA treatment report contains a notation that the 
veteran's blood pressure had been found to be 116/78.  A June 
7, 1999 VA treatment report contains a notation that the 
veteran's blood pressure had been found to be 183/93.

An August 1999 VA cardiovascular examination report, which 
contains the examiners statement that he reviewed all three 
claims files, contains notations that the veteran complained 
of chest pain that "may come on at any time," was not 
related to exertion, and for which he takes Nitroglycerin.  
He reported that at times he will have pain in his chest, at 
other times in his arms, and at other times in both his chest 
and arms.  Upon physical examination the veteran was found to 
be obese, with blood pressure of 200/125.  The examiner noted 
that examination of the heart was difficult due to the 
veteran's thick chest wall, but that rhythm was found to be 
regular, with no murmurs.  The pertinent impressions were 
hypertensive vascular disease, non-occlusive coronary artery 
disease, and chest pain that was not felt to be of cardiac 
origin.  A chest X-ray report contained an impression of 
normal chest for the veteran's body habitus.

An August 18, 1999 VA hospitalization report contains 
notations that the veteran was admitted for congestive heart 
failure, but was not found to have that condition, but was 
having chest pains and syncope episodes.  The report contains 
indications that a passive carolyte stress test was 
performed, but that the results were not available.  A VA 
myocardial perfusion study report contained findings of no 
evidence of fixed or reversible myocardial defects, and 
ventricles of normal size.  The impression was a normal 
myocardial perfusion study.

The August 16 to 18, 1999 VA hospitalization discharge report 
contains notation that the veteran was a 1 1/2 pack a day 
smoker for ten years, and that he had no shortness of breath 
upon physical examination.  The report contained notations 
that the veteran's sitting blood pressure had been found to 
be 165/97, standing blood pressure was 161/105, and lying 
blood pressure readings were 171/88, 113/57, 148/76, 127/72, 
132/60, 117/78, 144/76, 122/61, 154/91, and 133/83.  The 
report also contained notations that an electrocardiogram 
(EKG), showed a normal sinus rhythm with inferolateral serial 
thrombin time changes.  A myocardial infarction was ruled out 
by enzymes.  The veteran was started on new medication, and, 
upon discharge, had a normal physical examination.  The 
discharge diagnoses were atypical chest pain versus ischemia, 
coronary artery disease, and hypertension.

Other August 1999 VA hospitalization reports contain 
notations that the veteran's blood pressure had been found to 
be 176/90, 148/76, 183/93, 171/88, 165/97, 161/105, 90/68, 
and 176/90.

An August 1999 VA treatment report contains notations that 
his blood pressure had been found to be 90/68, and that he 
had had pizza (which notation ended with an exclamation 
point) for lunch.  The impression was postural hypotensive 
episode.  The Board notes that the emphasis on the veteran's 
diet was due to the fact that he had been counseled on many 
occasions as to his diet, and was noted to be continually 
noncompliant.

Another August 1999 VA treatment report contains notations 
that the veteran's blood pressure had been found to be 84/55 
while sitting and 96/55 standing.  The veteran was noted to 
now be up to 254 pounds.

A November 1999 VA cardiovascular examination report contains 
notations that the veteran brought his "outside" blood 
pressure readings with him, which were noted to be 137/66, 
151/84, and 145/89.  The examiner noted that he had reviewed 
the claims files, examined the veteran, and taken a history 
from him.  The examiner indicated the veteran had a history 
of an irregular heart rate, with symptoms of dizziness, 
headaches, and chest pain, has had two arteriograms, and 
takes Nitroglycerin about every three days for chest pains, 
which come "on after walking at a brisk pace for two blocks 
at a level of 3-4 MET's (metabolic equivalents (multiples of 
resting oxygen uptake)).  Upon physical examination the 
veteran's blood pressure was found to be 150/100, his heart 
rhythm was noted to be regular, and no murmurs, clicks, or 
arrhythmias were found.  The pertinent diagnoses were 
hypertensive vascular disease and arteriosclerotic heart 
disease with stable angina pectoris at a level of 3-4 MET's.  
The examiner indicated the veteran's heart disease was stable 
at a symptom level of 3-4 MET's.

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating artery and vein disorders, 
including hypertension, hypertensive vascular disease and 
arteriosclerotic heart disease, as set forth in 38 C.F.R. 
§ 4.104.  See 61 Fed. Reg. 65207-65244 (1998).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Revised or liberalizing statutes 
or regulations may only be considered in rating a veteran's 
service-connected disability on and after the effective date 
of the law.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998).  
Thus, the symptoms of the veteran's heart disease will be 
considered under the former criteria for the period prior to 
the effective date of the change in the regulations, and 
under the revised criteria from January 12, 1998 to the 
present date.

Under the former DC 7101, which rated hypertensive vascular 
disease (essential arterial hypertension), a 60 percent 
rating was warranted when diastolic pressure was 
predominantly 130 or more and severe symptoms were shown.

As the veteran currently has a 60 percent disability rating, 
and as a 60 percent rating is the maximum rate allowable 
under this code, the preponderance of the evidence is against 
an increased rating for the veteran's cardiovascular 
disability under the former DC 7101.

Under the revised DC 7101, a 60 percent rating is warranted 
when diastolic pressure is predominantly 130 or more.  Again, 
however, as the veteran currently has a 60 percent disability 
rating, and as a 60 percent rating is the maximum rate 
allowable under this code, the preponderance of the evidence 
is against an increased rating for the veteran's 
cardiovascular disability under the revised DC 7101.

Under the former 38 U.S.C.A. § 4.104, DC 7005, which rates 
arteriosclerotic heart disease, a 100 percent rating is 
warranted during and for 6 months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc., or after 6 months, with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment precluded.  A 60 
percent rating is warranted following a typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, and more 
than light manual labor is not feasible.  A 30 percent rating 
is warranted following typical coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attack, and ordinary manual labor is feasible.

The medical evidence does not reveal an acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
chronic residual findings of congestive heart failure or 
angina on moderate exertion, or a medical opinion that more 
than sedentary employment is precluded.  While the veteran 
has rendered his opinion that he is unable to work due to his 
service-connected disabilities, he is not, as a layman, 
competent to render a medical opinion as to that issue, and a 
medical opinion is required.  See Rucker, supra; Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also LeShore v. Brown, 8 Vet. App. 406, 408 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993.

Accordingly, the preponderance of the evidence is against an 
increased rating or a "staged" rating for the veteran's 
cardiovascular disability under the former DC 7005.  See 
Fenderson, supra.

Under the revised § 4.104, it is provided that one MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of 
MET's at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination of MET's by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in MET's and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.

Under the revised criteria of DC 7005, which rates 
arteriosclerotic heart disease, a 100 percent rating is 
warranted when there is documented coronary artery disease 
resulting in chronic congestive heart failure, or when a 
workload of 3 MET's or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  A 60 percent rating is warranted when there 
is more than one episode of acute congestive heart failure in 
the past year, or a workload of greater than 3 MET's but not 
greater than 5 MET's results in dyspnea, fatigue, angina, 
dizziness, or syncope, or when left ventricular dysfunction 
is present with an ejection fraction of 30 to 50 percent.

A thorough review of the veteran's various VA treatment and 
examination reports reveals no evidence of any currently 
diagnosed congestive heart failure, or a workload of 3 MET's 
or less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  The November 1999 VA 
cardiovascular examination report, as noted above, contains 
the examiner's finding that the veteran only has chest pains 
"on after walking at a brisk pace for two blocks at a level 
of 3-4 MET's."

Accordingly, under the revised criteria, the preponderance of 
the evidence is against an increased rating for the veteran's 
service-connected cardiovascular disease.  In that regard, 
the Board notes that arteriosclerotic heart disease was first 
shown as a diagnosis in the November 1999 VA cardiovascular 
examination report, that the revised regulations became 
effective in January of that year, and that they only be 
applied subsequent to that date.  A thorough review of the 
medical record does not reveal symptoms warranting a 
compensable rating for arteriosclerotic heart disease between 
January and November 1998.  Thus, a "staged" rating is not 
warranted for the veteran's arteriosclerotic heart disease 
between those dates.

Accordingly, as the preponderance of the evidence is against 
an increased or "staged" rating for the veteran's 
cardiovascular disease under either the former or the revised 
criteria, his request for that benefit must be denied.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disability, standing 
alone, presented an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman 
v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service-connected disability, as to render impractical 
the application of the regular schedular standards.  In that 
regard, the veteran has not contended, and the evidence does 
not show, that the veteran's undergraduate education was 
interrupted or interfered with by his service-connected 
cardiovascular disease.  Indeed, as noted above, the veteran 
has expressed his intention to continue his education at the 
graduate level, and to teach on the college level.  The 
evidence does not reveal that the veteran's service-connected 
cardiovascular disability, standing alone, presented an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board concludes that referral to 
the appropriate officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.


D.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

III.  Additional Vocational Rehabilitation Benefits

The veteran was granted vocational rehabilitation, met with a 
Counseling Psychologist, and agreed to a Rehabilitation Plan 
with a program goal of employment in the field of Ministry 
(DOT 120).  Four objectives were identified in the 
Rehabilitation Plan: (1) continuation of a drug-free 
lifestyle; (2) completion of a Bachelor's Degree in Ministry; 
(3) maintenance of health issues; and (4) obtain and maintain 
employment in the field of Ministry.

The veteran presented a copy of his diploma from Arkansas 
Baptist College, documenting completion of the Bachelor of 
Arts degree in Theology, and was paid his Employment 
Adjustment Allowance at that time.  Employment service 
assistance, as the final phase of his Rehabilitation Plan, 
was then offered the veteran.  The veteran declined this 
assistance, expressing his intention to seek a Master's 
Degree rather than seek employment, so that he could teach at 
the college level, and requesting that he be allowed to 
continue to use Vocational Rehabilitation to pay for this 
pursuit.  This was denied, and his case was placed in 
rehabilitated status.

In a June 1998 statement, the veteran's representative 
contended that 38 C.F.R. § 21.1(a) "was not given proper 
consideration," and that the "denial of continued 
entitlement to assistance under Chapter 31[,] if not 
contradictory to the letter of the regulation, certainly fall 
short of the intent of [38 C.F.R. § ] 21.1(a)."  The 
representative also indicated that "the veteran is not 
requesting an extension of entitlement under [38 C.F.R. § ] 
21.78, but merely to be able to use his remaining 
entitlement."

38 U.S.C.A. § 3100 provides that the purposes of this chapter 
are to provide for all services and assistance necessary to 
enable veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
maximum extent feasible, to become employable and to obtain 
and maintain suitable employment.  (emphasis added).  The 
language of 38 C.F.R. § 21.1(a) is identical to that of 
38 U.S.C.A. § 3100.  38 C.F.R. § 3101(3) provides that the 
term "program of education" has the meaning provided in 
§ 3452(b) of this title.  38 U.S.C.A. § 3452(b) provides that 
the term "program of education" means any curriculum or any 
combination of unit courses or subjects pursued at an 
educational institution which is generally accepted as 
necessary to fulfill requirements for the attainment of a 
predetermined and identified educational, professional, or 
vocational objective.  Such term also means any curriculum of 
unit courses or subjects pursued at an educational 
institution which fulfill requirements for the attainment of 
more than one predetermined and identified educational, 
professional, or vocational objective if all the objectives 
pursued are generally recognized as being reasonably related 
to a single career field.  (emphasis added).  Such term also 
includes licensing or certification tests, the successful 
completion of which demonstrates an individual's possession 
of the knowledge or skill required to enter into, maintain, 
or advance in employment in a predetermined and identified 
vocation or profession, provided such tests and the licensing 
or credentialing organizations or entities that offer such 
tests are approved by the Secretary in accordance with § 3689 
of this title.

38 U.S.C.A. § 3100(4) provides that the term "program of 
independent living services and assistance" includes (A) the 
services provided for in this chapter that are needed to 
enable a veteran to achieve independence in daily living, 
including such counseling, diagnostic, medical, social, 
psychological, and educational services as are determined by 
the Secretary to be needed for such veteran to achieve 
maximum independence in daily living, and (B) the assistance 
authorized by this chapter for such veteran.  (emphasis 
added).  38 U.S.C.A. § 3101(5) provides that the term 
"rehabilitated to the point of employability" means 
rendered employable in an occupation for which a vocational 
rehabilitation program has been provided under this chapter.  
(emphasis added).  38 U.S.C.A. § 3101(6)(A) provides that the 
term "rehabilitation program" means a vocational 
rehabilitation program.  38 U.S.C.A. § 3101(8) provides that 
the term "vocational goal" means a gainful employment 
status consistent with a veteran's abilities, aptitudes, and 
interests.  (emphasis added).  38 U.S.C.A. § 3101(9)(ii) 
provides that the term "vocational rehabilitation program" 
includes: (A) the services provided for in this chapter that 
are needed for the accomplishment of the purposes of this 
chapter including such counseling, diagnostic, medical, 
social, psychological, independent living, economic, 
educational, vocational, and employment services as are 
determined by the Secretary to be needed, in the case of a 
veteran for whom the achievement of a vocational goal is 
determined to be reasonably feasible, to enable such veteran 
to become, to the maximum extent feasible, employable and to 
obtain and maintain suitable employment, and, as provided by 
38 U.S.C.A. § 3101(B), the assistance authorized by this 
chapter for a veteran receiving any of the services described 
in clause (A) of this paragraph.  (emphasis added).

38 U.S.C.A. § 3104(b) provides that a rehabilitation program 
(including individual courses) to be pursued by a veteran 
shall be subject to the approval of the Secretary.  (emphasis 
added).  38 U.S.C.A. § 3106(b) provides that in any case in 
which the Secretary has determined that a veteran has a 
serious employment handicap and that the achievement of a 
vocational goal currently is reasonably feasible for such 
veteran, such veteran shall be provided an individualized 
written plan of vocational rehabilitation developed under 
§ 3107(a) of this title.  38 U.S.C.A. § 3107(a) provides that 
the Secretary shall formulate an individualized written plan 
of vocational rehabilitation for a veteran described in 
§ 3106(b) of this title.  Such plan shall be developed with 
such veteran and shall include, but not be limited to (1) a 
statement of long-range rehabilitation goals for such veteran 
and intermediate rehabilitation objectives related to 
achieving such goals, (2) a statement of the specific 
services (which shall include counseling in all cases) and 
assistance to be provided under this chapter (3) the 
projected date for the initiation and the anticipated 
duration of each such service, and (4) objective criteria and 
an evaluation procedure and schedule for determining whether 
such objectives and goals are being achieved.

38 C.F.R. § 21.35(e) provides that the term "rehabilitated 
to the point of employability" means that the veteran is 
employable in an occupation for which a vocational 
rehabilitation program has been provided under this program.

38 C.F.R. § 21.44 provides that the basic period of 
eligibility of a veteran with a serious employment handicap, 
who has been rehabilitated to the point of employment, may be 
extended when the veteran's employment and particular 
handicap necessitate an extension as necessary to pursue a 
vocational rehabilitation program.  Extension is allowed when 
either the veteran's service-connected disability or 
disabilities have worsened to the extent that he or she is 
unable to perform the duties of the occupation in which he or 
she is trained, or in a related occupation; or (2) the 
occupation in which the veteran was rehabilitated to the 
point of employability is not presently suitable in view of 
the veteran's current employment handicap and capabilities.  
(The finding of unsuitability must be based upon objective 
evidence developed in the course of reconsideration which 
shows that the nature or extent of the veteran's employment 
handicap and his or her capabilities are significantly 
different than were previously found.) or; (3) Occupational 
requirements have changed and additional services are needed 
to help the veteran continue in the occupation in which he or 
she was trained or in a related field.  38 C.F.R. 
§ 21.44(b)(1)(2)(3).

38 C.F.R. § 21.58 provides that a veteran's eligibility and 
entitlement to assistance must be redetermined in any case in 
which: (1) The veteran is determined to be rehabilitated to 
the point of  employability under the provisions of § 21.190; 
(2) The veteran is determined to meet the requirements for 
rehabilitation under the provisions of § 21.196.  38 C.F.R. 
§ 21.58(c)(1)(2).

38 C.F.R. § 21.72 provides that rehabilitation to the point 
of employability may include the services needed to train the 
veteran to the level generally recognized as necessary for 
entry into employment in a suitable occupational objective.  
Where a particular degree, diploma, or certificate is 
generally necessary for entry into the occupation, e.g., an 
MSW for social work, the veteran shall be trained to that 
level.  (emphasis added).  38 C.F.R. § 21.72(a)(2).

In order to approve more than 48 months of rehabilitation, 
following rehabilitation to the point of employability, it 
must be shown that the veteran has been unable to secure 
employment in the occupation for which training has been 
provided despite intensive efforts on the part of VA and the 
veteran, and a period of retraining or additional training is 
needed; (ii) The skills which the veteran developed in 
training for an occupation in which he or she was employed 
are no longer adequate to maintain employment in that field 
and a period of retraining is needed; (iii) The veteran's 
service-connected disability has worsened to the point that 
he or she is unable to perform the duties of the occupation 
for which the veteran has been trained, and a period of 
training in the same or different field is required; (iv) The 
occupation in which the veteran previously completed training 
is found to be unsuitable due to the veteran's abilities and 
employment handicap.  38 C.F.R. § 21.78(c)(4).

38 C.F.R. § 21.84(b) provides that an Individualized Written 
Rehabilitation Plan (IWRP) will include a statement of long-
range rehabilitation goals.  Each statement of long-range 
goals shall include at a minimum: (i) One vocational goal for 
a veteran with an employment handicap; or (ii) One vocational 
goal and, if applicable, one independent living goal for a 
veteran with a serious employment handicap. (2) Intermediate 
rehabilitation objectives; intermediate objectives are 
statements of achievement expected of the veteran to attain 
the long-range goal.  The development of appropriate 
intermediate objectives is the cornerstone of an effective 
plan.  Intermediate objectives should have the following 
characteristics: (i) The activity specified relates to the 
achievement of the goal; (ii) The activity specified is 
definable in terms of observable behavior (e.g., pursuing an 
A.A. degree); (iii) The activity has a projected completion 
date; (iv) The outcome desired upon completion is measurable 
(e.g.,  receiving an A.A. degree). (3) The specific services 
to be provided by VA as stated.  Counseling shall be included 
in all plans for a veteran with a serious employment 
handicap. (4) The projected starting and completion dates of 
the planned services and the duration of each service; (5) 
Objective criteria and an evaluation procedure and schedule 
for determining whether the objectives and goals are being 
achieved as set forth; and (6) The name, location, and phone 
number of the VBA case manager.  (emphasis added).  38 C.F.R. 
§ 21.84(b).

38 C.F.R. § 21.92 provides that an IWRP will be jointly 
developed by VA staff and the veteran.  The terms and 
conditions of the plan must be approved and agreed to by the 
counseling psychologist, the vocational rehabilitation 
specialist, and the veteran.  38 C.F.R. § 21.92(a)(b).

38 C.F.R. § 21.94 provides that the veteran, the counseling 
psychologist or the vocational rehabilitation specialist may 
request a change in the plan at any time.  A change in the 
statement of a long-range goal may only be made following a 
reevaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be  made when: (1) 
Achievement of the current goal(s) is no longer reasonably 
feasible; or (2) The veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) The veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94(a)(b).

The pertinent provisions of 38 C.F.R. § 21.190(d) provide 
that VA will consider a veteran to have completed the period 
of rehabilitation to the point of employability, and will 
terminate this status under the following conditions: (1) The 
veteran achieves the goals of, and has been provided services 
specified in, the IWRP; (4) The veteran: (i) Satisfactorily 
completes a prescribed program, the practice of which 
requires pursuing an examination for licensure, but (ii) Is 
unable to take the licensure examination prior to the basic 
twelve-year termination date and there is no basis for 
extension of that date.

The pertinent provisions of 38 C.F.R. § 21.194 provide that 
the veteran will continue in employment services status until 
the earliest of the following events occurs: (1) He or she is 
determined to be rehabilitated under the provisions of 
§ 21.283; or (5) He or she reaches the end of the period for 
which employment services have been authorized and there is 
no basis for extension; or (6) Service-connection for the 
veteran's service-connected disability is severed or he or 
she otherwise ceases to be eligible.

38 C.F.R. § 21.196 provides that the purpose of rehabilitated 
status is to identify those cases in which the goals of a 
rehabilitation program or a program of employment services 
have been substantially achieved.  A veteran's case shall be 
assigned to "rehabilitated" status when his or her case 
meets the criteria for rehabilitation contained in § 21.283.  
38 C.F.R. § 21.196(a)(b)(c).

38 C.F.R. § 21.283 provides that, for purposes of chapter 31 
a veteran shall be declared rehabilitated when he or she has 
overcome the employment handicap to the maximum extent 
feasible as described in paragraph (c), (d) or (e) of this 
section.  The term "suitably employed" includes employment 
in the competitive labor market, sheltered situations, or on 
a nonpay basis which is consistent with the veteran's 
abilities, aptitudes and interests if the criteria contained 
in paragraph (c) (1) or (2) of this section are otherwise 
met.  The veteran who has been found rehabilitated to the 
point of employability shall be declared rehabilitated if he 
or she: (1) Is employed in the occupational objective for 
which a program of services was provided or in a closely 
related occupation for at least 60 continuous days; (2) Is 
employed in an occupation unrelated to the occupational 
objective of the veteran's rehabilitation plan for at least 
60 continuous days if the veteran concurs in the change and 
such employment: (i) Follows intensive, yet unsuccessful, 
efforts to secure employment for the veteran in the 
occupation objective of a rehabilitation plan for a closely 
related occupation contained in the veteran's rehabilitation 
plan; (ii) Is consistent with the veteran's aptitudes, 
interests, and  abilities; and (iii) Utilizes some of the 
academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan; or (3) Pursues 
additional education or training, in lieu of obtaining 
employment, after completing his or her prescribed program of 
training and rehabilitation services if: (i) The additional 
education or training is not approvable as part of the 
veteran's rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.  
(emphasis added).  38 C.F.R. § 21.283(a)(b)(c).

38 C.F.R. § 21.284 provides, in pertinent part, that a 
veteran who has been found rehabilitated under provisions of 
§ 21.283 may be provided an additional period of training or 
services only if the following conditions are met: (1) The 
veteran has a compensable service-connected disability and 
either; (2) Current facts, including any relevant medical 
findings, establish that the veteran's service-connected 
disability has worsened to the extent that the effects of the 
service-connected disability considered in relation to other 
facts precludes him or her from performing the duties of the 
occupation for which the veteran previously was found 
rehabilitated; or (3) The occupation for which the veteran 
previously was found rehabilitated under Chapter 31 is found 
to be unsuitable on the basis of the veteran's specific 
employment handicap and capabilities.

In the present case an original IWRP, dated in October 1993, 
is of record.  That IWRP contains a notation that the Program 
Goal was "[e]mployment in the career field of ministerial 
(DOT CODE:  120)."  The anticipated beginning date of the 
plan was noted to be October 19, 1993, with an ending date of 
August 10, 1996.  Intermediate objective 1 concerned 
continuing a drug free lifestyle.  Intermediate objective 2 
of the plan was noted to be "[t]o qualify for employment in 
the field shown above by completing the requirements for the 
Bachelor Degree in the ministry."  Intermediate objective 3 
concerned providing health service for the veteran during the 
period of the IWRP.  Intermediate objective 4 concerned 
obtaining and maintaining employment in the field specified 
by the IWRP.  On the last page of the plan there appears a 
certification statement which reads "I certify that I have 
participated in the development of this program plan.  I 
understand that it is my responsibility to cooperate in the 
program and make reasonable efforts on my behalf.  There will 
be a periodic and/or annual review of the plan, at which time 
I will have a chance to jointly redevelop it.  I have been 
advised that I may request a review of the proposed, original 
or revised plan if I do not agree to the terms and conditions 
of the plan.  If this review does not result in changes that 
are agreeable to me, I am aware that I may appeal this issue 
to the Board of Veterans['] Appeals."  This IWRP was signed 
by a counseling psychologist, a VA case manager, and the 
veteran.  An annual review date was also typed on this page.  
A notation in the "Closure Statement" section reads 
"Rehabilitated under CFR 21.283(c)(3).  DOT 120."  There is 
no indication on this IWRP that the veteran wanted to pursue 
a Master's Degree in Theology or to teach theology on the 
college level, nor was either a part of the plan.

An undated narrative counseling record in the vocational 
rehabilitation file contains notations that the veteran was 
interested in pursuing a degree from Arkansas Baptist 
College, and would "need training service to develop the 
skills and qualifications necessary to obtain and maintain 
employment as a minister.  This will be accomplished by 
completion of a bachelors degree at Arkansas Baptist College.  
...  The counselor, case manager, and veteran have all 
discussed and agreed to the terms of the IWRP."  (emphasis 
added).  Again, there is no mention in this record of any 
interest by the veteran in obtaining a Master's Degree in 
Theology or to teach theology on the college level.  This 
record also contains notations that the veteran was advised 
that he should "also pursue a minor in an area that would 
enhance his employability in a related field, as the vocation 
of being a minister may not be financially sufficient to 
support [sic].  It is well known that in Arkansas many small 
church minister[s] have other jobs to support themselves.  
This was discussed with the veteran and he seemed to 
understand this."

An October 1993 counseling report also contains notations of 
the veteran indicating only that he was interested in the 
"ministry program offered at Arkansas Baptist College in 
Little Rock ... ."

A thorough review of the evidence clearly reveals that VA met 
all its requirements with regard to Chapter 31 vocational 
rehabilitation in this case.  The veteran was thoroughly 
counseled, an IWRP meeting the above criteria was prepared 
and signed by the veteran, and the veteran was properly 
placed in "rehabilitated to the point of employability" 
status.  The IWRP notes a specific long term goal, employment 
in the career field of ministerial, and an intermediate goal, 
completing the requirements for the Bachelor Degree in the 
ministry.  The veteran successfully completed the 
intermediate and long term goals.  As noted above, 38 C.F.R. 
§ 21.72 provides only for training "recognized as necessary 
for entry into employment in a suitable occupational 
objective," and, as a degree is generally necessary for 
entry into the occupation, the veteran was trained to that 
level.  (emphasis added).  38 C.F.R. § 21.72(a)(2).

The veteran's claim is, in essence, an appeal of the denial 
of a change to the existing IWRP, or for the creation of a 
new IWRP, for graduate school.  As noted above, the veteran 
has not shown that he meets the requirements of 38 C.F.R. 
§ 21.94(a)(b); thus, a change to the existing IWRP is not 
warranted.  As the veteran met the requirements of 38 C.F.R. 
§ 21.283, he was declared rehabilitated, but refused the 
offer of employment services.

As to the veteran's imputed request for a new IWRP, the Board 
notes that 38 U.S.C.A. §§ 3100(4), 3101(9)(ii), and 3104(b) 
provide that the services discussed are at the discretion of 
the Secretary of VA, as delegated by 38 C.F.R. § 21.410.  In 
the present case, as the opportunities provided by 
38 U.S.C.A. § 3100, et seq., have been properly afforded the 
veteran by the Secretary's delegates, and as the veteran has 
not shown that he meets any criteria for providing additional 
vocational rehabilitation for a Master's Degree in Theology 
in order to teach theology on the college level, and as the 
Secretary's delegates have not abused their discretion in 
denying additional vocational rehabilitation for pursuit of a 
graduate degree, the preponderance of the evidence is against 
entitlement to Chapter 31 benefits to pursue a Master's 
Degree in Theology in order to teach theology on the college 
level, and the veteran's claim for that benefit must be 
denied.

The Board notes that the issues of other possible 
alternatives that the veteran might have through VA statutes 
and regulations to attain his educational goals are not 
before the Board, and the Board specifically makes no 
findings or conclusions as to those possible alternatives.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert, 1 
Vet. App. at 57-58.

IV.  Earlier Effective Dates

A.  Hypertensive vascular disease with arteriosclerotic heart 
disease

The veteran, through his representative, essentially contends 
that an effective date of November 6, 1992 (the contended 
date of receipt of the increased rating claim) is warranted 
for the grant of a 60 percent rating for hypertensive 
vascular disease with arteriosclerotic heart disease, or that 
"staged" increases are in order, in accordance with 
Fenderson, supra.  Initially, the Board notes that the 
evidence in the claims file indicates the veteran's current 
hypertension increased rating claim was received by the RO on 
January 26, 1995.  The veteran did not appeal a May 1993 
rating decision, and that decision became final in May 1994.  
Thus, as noted below, the earliest possible effective date 
for an increased rating for this disability would be January 
26, 1994.  38 C.F.R. § 3.400(o)(2).  The representative's 
Fenderson argument has been previously discussed in the 
cardiovascular increased rating section of this decision, and 
need not be repeated.

38 C.F.R. § 3.400 provides that, except as otherwise 
provided, the effective date of a rating and award of 
compensation based on a claim for an increased rating will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  Section 3.400(o)(1) provides 
that, except as provided in paragraph (o)(2) of this section, 
the effective date of a claim for an increased rating will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Section 3.400(o)(2) provides 
that, as to disability compensation, the effective date of a 
claim for an increased rating will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date; otherwise, the effective date will be 
the date of receipt of the claim.

Revised or liberalizing statutes or regulations may only be 
considered in rating a veteran's service-connected disability 
on and after the effective date of the law.  See Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  Thus, an increased rating 
under the revised rating criteria may only be effective on or 
after January 12, 1998.

As noted above, under the former 38 C.F.R. § 4.104, DC 7101, 
which rated hypertensive vascular disease (essential arterial 
hypertension), a 60 percent rating was warranted when 
diastolic pressure was predominantly 130 or more and severe 
symptoms were shown.  Under the revised criteria, a 60 
percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year, 
or a workload of greater than 3 MET's but not greater than 5 
MET's results in dyspnea, fatigue, angina, dizziness, or 
syncope, or when left ventricular dysfunction is present with 
an ejection fraction of 30 to 50 percent.

A thorough of the evidence shown above, in the cardiovascular 
rating section of this decision, reveals that the veteran did 
not meet the criteria for a 60 percent disability rating 
under either the former or the revised criteria prior to the 
November 18, 1999 VA cardiovascular examination.  
Accordingly, the preponderance of the evidence is against an 
effective date prior to November 18, 1999, for the grant of a 
60 percent rating for hypertensive vascular disease with 
arteriosclerotic heart disease, and the veteran's claim for 
that benefit must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert, 1 
Vet. App. at 57-58.

B.  Traumatic Arthritis, Right Knee

The veteran, through his representative, essentially contends 
that an effective date of November 6, 1992 (the contended 
date of receipt of the increased rating claim) is warranted 
for the grant of a 20 percent rating for his service-
connected traumatic arthritis, right knee.  Initially, the 
Board notes that the veteran did not appeal a September 8, 
1994 rating decision which implemented an August 1994 Board 
decision, granting a 10 percent rating for the right knee 
disability.  Thus, that decision became final in September 
1995.  The evidence in the claims file indicates the 
veteran's current right knee increased rating claim was 
received by the RO on January 26, 1995.  The RO assigned an 
effective date of October 9, 1998, for the grant of a 20 
percent rating, based upon a VA orthopedic examination of 
that date.  The 20 percent rating was based upon right knee 
limitation of motion (38 C.F.R. § 4.71a, DC 5261) and 
functional loss due to pain.

The Board has determined that the veteran's right knee 
disability is best rated in accordance with DC 5258, due to 
pain and effusion into the joint.  As it is factually 
ascertainable that an increase in disability (aspirations of 
the right knee) occurred within 1 year from the January 26, 
1995 date of receipt of the veteran's right knee increased 
rating claim, an effective date of January 26, 1994 is 
warranted for the grant of a 20 percent rating for that 
disability.


ORDER

Service connection for diabetes mellitus, secondary to 
service-connected hypertension, is denied.

An increased rating for traumatic arthritis, right knee, 
currently rated as 20 percent disabling, is denied.

An increased rating for traumatic arthritis, left knee, 
currently rated as 10 percent disabling, is denied.

An increased rating for hypertensive vascular disease with 
arteriosclerotic heart disease, currently rated as 60 percent 
disabling, is denied.

Entitlement to a program of additional vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, is denied.

An effective date prior to November 18, 1999, for the grant 
of a 60 percent rating for hypertensive vascular disease with 
arteriosclerotic heart disease, is denied.

An effective date of January 26, 1994, for the grant of a 20 
percent rating for traumatic arthritis, right knee, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The veteran filed a claim for only secondary service 
connection for diabetes mellitus in January 1995.  The April 
1995 RO decision also adjudicated only a secondary service 
connection claim.  The veteran's representative, in his 
September 2000 Informal Brief, requested that a direct 
service connection claim for diabetes mellitus be 
adjudicated.  The United States Court of Appeals for the 
Federal Circuit has also held, prior to the Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which eliminated the requirement that a well grounded 
claim must be filed in order to trigger VA's duty to assist, 
that "once a veteran has properly made out a well-grounded 
claim for a current disability ... the agency's duty to assist 
pursuant to section 5107(a) ... attaches to the investigation 
of all possible in-service causes of that current disability, 
including those unknown to the veteran."  (emphasis added).  
See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  
Accordingly, the veteran's claim for service connection for 
diabetes mellitus on a direct basis must be remanded for 
development and adjudication.

Thus the case is remanded to the RO for the following action:

After completing any development found 
necessary, the RO should consider the 
veteran's claim for direct service 
connection for diabetes mellitus, Type 
II, based upon all the evidence of record 
and all applicable statutes, regulations, 
caselaw, and General Counsel opinions.  
If the benefit sought is not granted, the 
veteran and his representative should be 
provided a statement of the case and be 
advised of all applicable appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

